Exhibit 10.19

AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of this 27TH day of June 2014, by and
between Infor (US), Inc., a Delaware corporation and successor in interest to
Infor Global Solutions (Michigan), Inc. (the “Company”), and C. James Schaper
(“Executive”).

The Company and Executive are party to that certain Amended and Restated
Employment Agreement, dated as of December 6, 2010 (the “Agreement”). The
Company and Executive desire to amend the Agreement upon the terms set forth
herein.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Amendment to the Preamble of the Agreement. The second sentence of the
preamble paragraph of the Agreement is hereby deleted in its entirety and
replaced with the following:

The Company is an indirect, wholly-owned Subsidiary of Infor Enterprise
Applications, L.P., a Delaware limited partnership (“Parent”).

2. Amendment to Section 4(a) of the Agreement.

Section 4(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

The employment period (the “Employment Period”) will commence on the
Commencement Date and will terminate immediately upon the first to occur of:
(i) December 6, 2016, (ii) the effective date of Executive’s resignation with or
without Good Reason (as defined below); (iii) Executive’s death or Disability
(as defined in Internal Revenue Code Section 22(e)(3)); or (iv) the Company’s
election to terminate Executive’s employment at any time for Cause (as defined
below) or without Cause.

3. References to and Effect on Agreement. Except as expressly modified by
SECTIONS 1 and 2 of this Amendment, the Agreement shall continue and remain in
full force and effect in accordance with its terms. All references to the
Agreement shall hereafter mean the Agreement as amended by this Amendment.

4. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the internal, substantive laws of the State of Georgia,
without giving effect to the conflict of laws rules thereof.



--------------------------------------------------------------------------------

5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

6. Execution in Counterparts. This Amendment may be executed in counterparts and
delivered via facsimile, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

INFOR (US), INC. By:  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Its:   President

/s/ C. JAMES SCHAPER

C. JAMES SCHAPER